             Case 2:18-cv-01543-JLR Document 100 Filed 01/15/19 Page 1 of 1




1                                                        HONORABLE RICHARD A. JONES
2
3
4
5
6                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
7                                     AT SEATTLE
8
     Bombardier Inc.,                                CASE NO. CV18-1543 RAJ
9
                         Plaintiff,
10
      v.
11                                                            MINUTE ORDER
     Mitsubishi Aircraft Corporation, et al.
12
                         Defendants.
13
14
15
             The following minute order is made by the direction of the court, the
16
     Honorable Richard A. Jones:
17
18
           This action is hereby transferred to the Honorable James L. Robart. All
19
      pleadings filed in the future shall bear case number CV18-1543JLR.
20
21
                 Dated this 15th day of January, 2019.
22
23
                                                          WILLIAM M. MCCOOL
24                                                        Clerk
25                                                        s/Tomas Hernandez
26                                                        Deputy Clerk

27
28   MINUTE ORDER – 1
